Citation Nr: 0107892	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for the postoperative 
residuals of a fasciotomy for anterior compartment syndrome, 
retropatellar pain syndrome, of the left knee.

2.  Entitlement to a compensable rating for the postoperative 
residuals of a fasciotomy for anterior compartment syndrome, 
retropatellar pain syndrome, of the right knee.

3.  Entitlement to a compensable rating for pes planus.

4.  Entitlement to a compensable rating for surgical scars, 
status post fasciotomy of the knees, on appeal from the 
initial grant of service connection.

5.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1980 to March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating action in December 1998 granted service 
connection for surgical scars, status post fasciotomy, 
evaluated as noncompensable from April 1998.  This rating 
action also denied increased ratings for the bilateral knee 
disorder, pes planus, and a 10 percent rating based on  
multiple nonservice connected disabilities.


REMAND

Review of the claims folder indicates that the veteran 
underwent chondroplasty of the right knee at a private 
medical facility recently; the medical records of such 
treatment has not been associated with the claims folder.  In 
addition, the veteran was last afforded a VA examination for 
compensation purposes in 1998, several years ago and prior to 
his recent surgery.  It is also noted that on that 1998 
examination, the examiner appeared to indicate that the 
veteran's bilateral knee pain would interfere with activities 
such as running, jumping, climbing or crawling.  The veteran 
has requested that the provisions of 38 C.F.R. § 4.40 and 
4.45 be applied. 

With regard to the service-connected pes planus, the VA 
examiner in July 1998, noted the veteran had a Grade I type 
of flat feet with no ankle eversion.  However, he did not 
report whether the weight bearing line was over or medial to 
great toe, if there was inward bowing of the tendo achillis, 
or pain on manipulation and use of the feet, symptoms 
required for an increased rating.

In addition There has been a significant change in the law 
since the Board remanded this case in June 2000.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed into 
law.  Among other things, this law redefines the obligations 
of VA with respect to the duty to notify and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  Because the agency of original jurisdiction has not 
yet considered whether any additional notification or 
development actions are required in this case under the VCAA, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore remand the issues on appeal, as listed on the title 
page, to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA, as these claims were pending as of the date of 
passage of this law, November 9, 2000.  Karnas, 1 Vet. App. 
308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
that are not already on file. 

2.  After the above development has been 
completed,  a VA examination by an 
orthopedist should be conducted in order 
to determine the severity of the 
appellant's bilateral knee disorders and 
the pes planus.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination for review.  In addition to 
x-rays, any other testing deemed 
necessary should be accomplished.  It is 
requested that the examination include 
range of motion testing.  The examiner is 
requested to state the normal range of 
motion of knees.  In addition, detailed 
clinical findings regarding the service-
connected pes planus should be reported.

Additionally, the orthopedist should be 
requested to determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202, 205-07 (1995).

3.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should 
readjudicate the issues of increased 
ratings for the bilateral knee disorders, 
pes planus, and entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, 
if applicable, to include consideration 
of the DeLuca provision.

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) which must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





